ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                          Gregory F. Zoeller
Madison, Indiana                                          Attorney General of Indiana

                                                          Brian Reitz
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
______________________________________________________________________________



                               In the                                        May 17 2013, 12:14 pm


                       Indiana Supreme Court
                           _________________________________

                                   No. 69S01-1301-CR-24


CALVIN MERIDA,
                                                          Appellant (Defendant below),

                                              v.

STATE OF INDIANA,
                                                     Appellee (Plaintiff below).
                           _________________________________

                             Appeal from the Ripley Circuit Court
                                   No. 69C01-1012-FA-8
                              The Honorable Carl H. Taul, Judge

                           _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 69A01-1203-CR-110
                          _________________________________

                                        May 17, 2013]

Per Curiam.

       An investigation showed Merida had been molesting a girl from the time she was five or

six years old, starting perhaps as early as 2000. In all, Merida was charged with ten counts of

child molesting covering the period from 2000 through 2007. After a jury was empanelled but
before evidence was offered, Merida pled guilty to two counts of child molesting as Class A

felonies. See Ind. Code § 35-42-4-3(a) (2008). The remaining counts were dismissed. The

sentencing range for a Class A felony is from twenty years to fifty years; the advisory sentence is

thirty years. See I. C. § 35-50-2-4 (2008).



        The trial court imposed consecutive advisory sentences for an aggregate term of sixty

years. As mitigating circumstances, the Court noted the guilty plea but did not accord it a lot of

weight since the State and the victim had had to prepare for trial. The trial court also noted

Merida’s lack of criminal history. The trial court discussed several aggravating circumstances.

Merida was in a position of having care, custody and control of the girl, and his conduct occurred

over a seven-year period. Also, as a result of the offense becoming known in the community, the

girl no longer attends public school and does not go out with friends or talk with them on the

phone as she once did. She has suffered an emotional impact greater than in the usual case, the

trial court noted.



        Citing Indiana Appellate Rule 7(B), the Court of Appeals revised the sentences by

ordering them to run concurrently, thus reducing the aggregate term from sixty years to thirty

years. See Merida v. State, 977 N.E.2d 406 (Ind. Ct. App. 2012), vacated. We granted the

State’s petition to transfer jurisdiction to this Court. See Merida v. State, 980 N.E.2d 841 (Ind.

Jan. 11, 2013) (table); App. R. 56(B); 58(A).



        The authority granted by Article 7, § 4 of the Indiana Constitution permitting appellate

review and revision of criminal sentences is implemented through Appellate Rule 7(B), which

provides: “The Court may revise a sentence authorized by statute if, after due consideration of

                                                2
the trial court's decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” Under this rule, and as interpreted by case law,

appellate courts may revise sentences after due consideration of the trial court's decision, if the

sentence is found to be inappropriate in light of the nature of the offense and the character of the

offender. Cardwell v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d

852, 856-57 (Ind. 2003). The principal role of such review is to attempt to leaven the outliers.

Cardwell, 895 N.E.2d at 1225.



        Having reviewed the matter, our collective judgment is that the sentence imposed by the
trial court is not inappropriate under Appellate Rule 7(B), and does not warrant appellate
revision. Accordingly, we affirm the sentence imposed by the trial court.



Dickson, C.J., and Rucker, David, Massa, and Rush, JJ., concur.




                                                   3